Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00203-CV

      Michael S. GOODLETT, Jr. through his Legal Guardian, Michael S. Goodlett, Sr.,
                                     Appellant

                                               v.

                  NORTHEAST INDEPENDENT SCHOOL DISTRICT,
                                  Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-03596
                      Honorable Cathleen M. Stryker, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order granting
appellee’s plea to the jurisdiction and dismissing all of appellant’s claims with prejudice is
AFFIRMED.

       It is further ORDERED that each party shall bear their own costs of appeal.

       SIGNED May 26, 2021.


                                                _____________________________
                                                Liza A. Rodriguez, Justice